

115 HCON 91 IH: Expressing the sense of Congress that public health professionals should be commended for their dedication and continued service to the United States on “Public Health Thank You Day”, November 20, 2017.
U.S. House of Representatives
2017-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. CON. RES. 91IN THE HOUSE OF REPRESENTATIVESNovember 8, 2017Mr. McGovern (for himself, Mr. Wittman, Ms. Roybal-Allard, Ms. Granger, and Mr. Gene Green of Texas) submitted the following concurrent resolution; which was referred to the Committee on Energy and CommerceCONCURRENT RESOLUTIONExpressing the sense of Congress that public health professionals should be commended for their
			 dedication and continued service to the United States on Public Health Thank You Day, November 20, 2017.
	
 Whereas the health and safety of all people in the United States is the foundation of a functioning democracy and strong economy;
 Whereas emerging and re-emerging zoonotic and infectious diseases pose an ongoing threat to the health of people in the United States;
 Whereas natural disasters and biological threats present a constant threat to the life, health, and safety of all people in the United States;
 Whereas poor air quality, poor water quality, inadequate sanitation, social determinants, and behavioral factors exacerbate disease;
 Whereas smoking rates have been nearly halved over the past 50 years, but smoking still takes 480,000 lives each year in the United States;
 Whereas obesity is one of the primary reasons one-third of young people between the ages of 17 and 24 are ineligible for military service;
 Whereas racial, ethnic, and geographical disparities in health and health care pose a significant challenge to the Nation’s strength, prosperity, and productivity;
 Whereas through research, surveillance and monitoring, prevention, health promotion, and other strategies, tools, disciplines and programs, public health professionals work tirelessly to reduce the burden of disease, and in so doing play a crucial role in enhancing quality of life and extending life expectancy;
 Whereas public health professionals work diligently to prevent infectious disease spillover and transmission, stem anti-microbial resistance, and address other persistent and emerging global health threats;
 Whereas first responders who put themselves in harm’s way to defend the public health are an invaluable resource to the United States and its citizens; and
 Whereas public health professionals have routinely proven their value in reducing and abating environmental threats such as lead poisoning, tracing and addressing food-borne illnesses, MRSA, and other disease outbreaks, and increasing awareness of healthy lifestyle choices: Now, therefore, be it
	
 That it is the sense of Congress that public health professionals in the United States are to be celebrated, commended, and thanked for their profoundly important contributions to the Nation on Public Health Thank You Day.
		